Citation Nr: 0201978	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  92-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $24,385.00.  

(The issue of entitlement to an effective date prior to 
December 1, 1985 for the award of a 100 percent schedular 
evaluation for the veteran's paranoid schizophrenia is the 
subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1981 to May 1983.  
In December 1991, the Albuquerque, New Mexico, Regional 
Office (RO) informed the veteran in writing that he had been 
erroneously overpaid $24,385.00 by the Department of Veterans 
Affairs (VA) and informed him of his appellate and waiver 
rights.  In January 1992, the accredited representative 
requested waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision of the 
Committee on Waivers and Compromises (Committee) of the RO 
which denied waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $24,385.00.  In 
December 1992, the Board remanded the veteran's claim to the 
RO for additional action.  In April 1996, the Board remanded 
the veteran's claim to the RO for additional action.  The 
veteran has been represented throughout this appeal by the 
Paralyzed Veterans of America, Inc.  


REMAND

In a separate decision, the Board established June 1, 1983 as 
the effective date for the award of a 100 percent schedular 
evaluation for the veteran's paranoid schizophrenia.  Given 
the Board's award of retroactive disability compensation 
benefits, it is necessary that the RO ascertain what effect, 
if any, the retroactive award would have on the amount of the 
overpayment of VA compensation benefits to the veteran.  
Moreover, in an informal brief filed by the appellant's 
representative in October 2001, it was argued that the 
overpayment of compensation was due solely to administrative 
error on the part of VA.  This brings up the question of the 
applicability of 38 C.F.R. § 3.500(b)(2), which has not been 
addressed in the first instance by the RO.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should ascertain what effect, 
if any, the Board's assignment of June 1, 
1983 for the award of a 100 percent 
schedular evaluation for the veteran's 
paranoid schizophrenia has on the 
overpayment of VA disability compensation 
to the veteran.  The RO should prepare a 
complete paid and due audit for the entire 
period of the overpayment.  The veteran 
should be sent a copy of the audit and a 
full explanation of the calculations 
relied upon to determine the amount and 
period of the overpayment.  

2.  If an overpayment remains, the RO 
should determine whether 38 C.F.R. 
§ 3.500(b)(2) applies to the instant case.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

If the claim is denied, the veteran and his accredited 
representative should be provided with a supplemental 
statement of the case, to include a discussion on the 
applicability of 38 C.F.R. § 3.500(b)(2), and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


